           Case 6:19-bk-10084-MH Doc 9 Filed 01/07/19 Entered 01/07/19 12:17:19                                      Desc
                               Case Com Def Ntc (Manual) Page 1 of 1
                                         United States Bankruptcy Court
                                          Central District of California
In re:                                                             CHAPTER NO.:   13
Sandra Luz Torres
                                                                   CASE NO.:   6:19−bk−10084−MH

                                CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:
You must cure the following within 14 days from filing of your petition:

  Statement of Related Cases (LBR Form 1015−2) [Information required by LBR 1015−2]
  Disclosure of Compensation of Attorney for Debtor (Official Form 2030). [11 U.S.C. § 329; FRBP 2016(b)]
  Declaration by Debtor(s) as to Whether Income was Received From an Employer within 60 Days of the Petition Date [11 U.S.C. §
521(a)(1)(B)(iv)] (LBR Form F1002−1)

         Other (Specify):




The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms




For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                   Chapter 13   Original only

Please return the original or copy of this form with all required items to the following location:

                   3420 Twelfth Street, Riverside, CA 92501−3819
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: January 4, 2019                                                         For the Court
                                                                               Kathleen J. Campbell
                                                                               Clerk of Court
(Form mccdn − Rev 01/2018)                                                                                              9 − 1 / TAP
